           Case 1:20-cr-00040-DAD-BAM Document 30 Filed 04/29/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 Assistant United States Attorney
   2500 Tulare Street
 3 Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00040-DAD-BAM
12
                                   Plaintiff,            STIPULATION REGARDING EXCLUDABLE
13                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           AND ORDER
14
     CHRISTOPHER MILLICAN,                               PROPOSED DATE: August 24, 2020
15                                                       TIME: 1:00 p.m.
                                  Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17
            This case is set for a status conference on May 26, 2020. On April 17, 2020, this Court issued
18
     General Order 617, which suspends all jury trials in the Eastern District of California scheduled to
19
     commence before June 15, 2020, and allows district judges to continue all criminal matters to a date
20
     after June 1. This order and previous General Orders were entered to address public health concerns
21
     related to COVID-19.
22
            Although the General Orders address the district-wide health concern, the Supreme Court has
23
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-
24
     endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner
25
     v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
26
     exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
27
     509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
28
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00040-DAD-BAM Document 30 Filed 04/29/20 Page 2 of 5


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 4 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 5 the ends of justice served by taking such action outweigh the best interest of the public and the

 6 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 7 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 8 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 9 the defendant in a speedy trial.” Id.
10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7). Although

11 the Speedy Trial Act does not directly address continuances stemming from pandemics, natural

12 disasters, or other emergencies, this Court has discretion to order a continuance in such circumstances.

13 For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance following Mt. St.

14 Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court recognized that the

15 eruption made it impossible for the trial to proceed. Id. at 767-68; see also United States v. Correa, 182

16 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the September 11, 2001

17 terrorist attacks and the resultant public emergency). The coronavirus is posing a similar, albeit more

18 enduring, barrier to the prompt proceedings mandated by the statutory rules.

19 In light of the societal context created by the foregoing, this Court should consider the following case-

20 specific facts in finding excludable delay appropriate in this particular case under the ends-of-justice
21 exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date for the

22 status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

23 continuance must be “specifically limited in time”).

24                                               STIPULATION
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
25

26 through defendant’s counsel of record, stipulate as follows:
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00040-DAD-BAM Document 30 Filed 04/29/20 Page 3 of 5

           1.      By previous order, this matter was set for a status conference on May 26, 2020.
 1

 2         2.      By this stipulation, the parties move to continue the status conference until August 24,

 3 2020, and to exclude time between May 26, 2020, and August 24, 2020.

 4         3.      The parties stipulate, and request that the Court find the following:
 5                 a)      Counsel for defendant desires additional time to consult with his client, to review
 6
           the current charges and conduct additional investigation and research related to the charges, to
 7
           discuss potential resolutions with his client, and to evaluate and potentially prepare pretrial
 8
           motions. In part this is because the government has continued its investigation of the crimes, the
 9
10         government has provided initial discovery, and counsel and the defendant will benefit from

11         additional time to consider this new material.

12                 b)      Counsel for defendant believes that failure to grant the above-requested
13
           continuance would deny him the reasonable time necessary for effective preparation, taking into
14
           account the exercise of due diligence.
15
                   c)      The government does not object to the continuance and joins in the request.
16
                   d)      In addition to the public health concerns cited by General Orders 611, 612 and
17

18         617 presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt

19         in this case because counsel or other relevant individuals have been encouraged to telework and
20         minimize personal contact to the greatest extent possible. It will be difficult to avoid personal
21
           contact should the hearing proceed. For these reasons, the court encouraged on April 27, 2020,
22
           the parties to enter this stipulation.
23
                   e)      Based on the above-stated findings, the ends of justice are served by continuing
24

25         the case as requested and outweigh the interest of the public and the defendant in a trial within

26         the original date prescribed by the Speedy Trial Act.

27                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
28         et seq., within which trial must commence, the time period of May 26, 2020, to August 24, 2020,

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00040-DAD-BAM Document 30 Filed 04/29/20 Page 4 of 5

            inclusive, is deemed excludable under 18 U.S.C.§ 3161(h)(7)(A), and (B)(iv), because it results
 1

 2          from a continuance granted by the Court at defendant’s request on the basis of the Court’s

 3          finding that the ends of justice served by taking such action outweigh the best interest of the

 4          public and the defendant in a speedy trial.
 5          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the
 6
     Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 7
     must commence.
 8

 9          IT IS SO STIPULATED.
10
      Dated: April 28, 2020                                   MCGREGOR W. SCOTT
11                                                            United States Attorney
12
                                                              /s/ David Gappa
13                                                            David L. Gappa
                                                              Assistant United States Attorney
14

15                                                            /s/ Richard Oberto
      Dated: April 29, 2020                                    (authorized on 4/29/20)
16                                                             Richard Oberto
17                                                             Counsel for Defendant
                                                               CHRISTOPHER MILLICAN
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00040-DAD-BAM Document 30 Filed 04/29/20 Page 5 of 5

                                                ORDER
 1

 2         IT IS SO ORDERED that the Status Conference is continued from May 26, 2020 to August 24,

 3 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18

 4 U.S.C.§ 3161(h)(7)(A), and (B)(iv).

 5

 6
     IT IS SO ORDERED.
 7

 8     Dated:    April 29, 2020                        /s/ Barbara   A. McAuliffe         _
                                                 UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME        5
30    PERIODS UNDER SPEEDY TRIAL ACT
